MEMORANDUM OPINION
                                            No. 04-11-00813-CV

                                        IN RE Michael T. BECKER

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 23, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 14, 2011, relator filed a petition for writ of mandamus and a motion for

emergency stay and request for temporary relief. The court has considered relator’s petition and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ

of mandamus and the motion for emergency stay and request for temporary relief are DENIED.

See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2002-CI-02039, styled In the Interest of K.T.B., A Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Solomon J. Casseb, III presiding. However, the
rulings complained of were made by the Honorable Peter Sakai, presiding judge of the 225th Judicial District Court,
Bexar County, Texas.